Title: Advertisement for Missing Horse, 25 October 1779
From: Madison, James
To: 



Williamsburg, October 25, 1779.

Strayed or stolen from the common of this city, a sorrel horse, about 12 years old, and upward of 14 hands high, with a hanging mane and switch tail; he is of a strong make, his hind feet are white and he has a few saddle spots. He formerly was owned by Mr. Edwin Fleet of King & Queen, deceased. Whoever will deliver the said horse to me in Williamsburg, or to Col. James Madison in Orange, shall be paid one hundred dollars.
James Madison, Jun.
 